PRITCHARD, Circuit Judge.
The questions involved in this controversy
were determined by this court in the case of Columbus Iron & Steel Company v. Kanawha & Michigan Railway Company, 178 Fed. 261, disposed of at this term of the court. The opinion in that case'was based on the opinion of the Supreme Court of the United States in the case of Baltimore & Ohio Railroad Company et al. v. United States of America ex rel. Pitcairn Coal Company, 215 U. S. 481, 30 Sup. Ct. 164. 54
We therefore deem it unnecessary to enter into a discussion of the questions disposed of in the opinion of this court hereinbefore mentioned.
Aiiirmed.